Title: Thomas Jefferson to Wells & Lilly, 1 April 1818
From: Jefferson, Thomas
To: Wells & Lilly


                    
                        Messrs Wells and Lilly
                        Monticello
Apr. 1. 18.
                    
                    You must have thought me very tardy in acknoleging the reciept of your letter of Jan. 13. and in returning my thanks which I now do for the very handsome copy of Cicero’s works from your press, which you have been so kind as to present me. I waited first the reciept of that & the books accompanying it, but I happened at the time of their arrival to be reading the 5th book of Cicero’s Tusculans, which I followed by that of his Offices, and concluded to lay aside the Variorum edition, and to use yours, after which I might write more understandingly on the subject. having been extremely disgusted with the Philadelphia and New York Delphin editions, some of which I had read, & altho executed with a good type on good paper, yet so full of errors of the press as not to be worth the paper they were printed on, I wished to see the state of the classical press with you. their editions had on an average about one error for every page. I read therefore the portions of your’s above mentioned with a pretty sharp eye, and in something upwards of 200. pages I found the errors noted on the paper inclosed, being an average of one for every 13. pages. this is a good advance on the presses of N.Y. & Philada, and gives hopes of rapid improvement. the errors in the Variorum editions however are fewer than these, the Elzevirs still fewer: but the perfection of accuracy is to be found in the folio edn of Homer by the Foulis of Glasgow. I have understood they offered 1000– Guineas for the discovery of any error in it, even of an accent, & that the reward was never claimed. I am glad to find you are thinking of printing Livy. there should be no hesitation between that & Quinctilian. this last is little wanting. we have Blair’s & Adams’s books which give us the rhetoric of our own language and that of a foreign & a dead one will interest few readers. but of Livy there is not, nor ever has been an edition meriting the name of an editio optima. the Delphin edition might have been, but for it’s numerous errors of the press, and unmanageable size in 4to. it’s notes are valuable, and it has the whole of Freinsheim’s supplement with the marginal references to his authorities. Clerk’s edition is of  a handy size, has the whole of Freinsheim, but without the references, which we often wish to turn to, and it is without notes. the late Paris edition of La Malle has only the supplement of the 2d decad and no notes. I possess these two last mentioned editions, but would gladly become a subscriber to such a one as I describe, that is to say, an 8vo edn with the Delphin notes and all Freinsheim’s supplements & references. if correctly executed it would be the editio optima, be called for in Europe & do us honor there. since consigning my library to Congress I have supplied myself from Europe with most of the Classics, & of the best editions, in which I have been much aided by mr Ticknor your most learned & valuable countryman.
                    I make you my acknolegements for the sermon on the Unity of god, and am glad to see our countrymen looking that question in the face. it must end in a return to primitive christianity, and the disbandment of the unintelligible Athanasian jargon of 3. being 1. and 1. being 3. this sermon is one of the strongest pieces against it. I observe you are about printing a work of Belsham’s on the same subject, for which I wish to be a subscriber, and inclose you a 5.D. bill, there being none of fractional denominations. the surplus therefore may stand as I shall be calling for other things. Accept the assurance of my great respect.
                    
                        Th: Jefferson
                    
                